Title: From John Adams to John Adams Smith, 1 January 1813
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy January 1st 1813

Though the Thirteenth year of the nineteenth century has made its Debutt, yet as the sun has not and I am obliged to light a candle, to make you the compliments of the season As the American name is uppermost of all earthly things in my thoughts at present I shall just inform you that last evening I had the exalted pleasure to see the President sail majestic up the Harbour and come to Anchor in Kings Road or United States Road, as as We used to call it; now Congress Road or States Road or United States Road, as you will, A little below the Castle. The Congress followed: and a Prize, as it is Said: but I could get no particulars. Now for my Blessing. I wish you a long and happy Life. May you at the End of this year see the four Seventy Six’es and the ten forty fours ordered by Congress at Sea. May you See as many 76, and as many 44s. added to our Navy every Year of this War. And may you See, every year, if you live to the End of the Century, One or more line of Battle Ships, and a proportional Number of Frigates added to the Navy of the United States.—
Away! then with your mercantile Men of War. I have no more confidence in them, than I have in the Agricultural Militia and Voluntiers, for any thing more than the defence of their Firesides and near Neighbourhoods.
I was concerned in 1775 and 1776 and again in 1798, and 1799 in purchasing “the finest Merchant Ships in the World as they were represented to me. But I found them good for very little. No let Us have Navy Yards, Docks and Arsenals worthy of Eight Millions of People.—
I see the Name of Your Father among the Members of Congress elected in New York: but know not on what Authority. Tell me.—
I want to know whether Col: Burr appears in Court? Whether the Judges will hear him? Whether the Lawyers will or do converse with him? I want to know and write a great deal more but have not time—
John Adams—